In a matrimonial action, defendant appeals, as limited by his brief, from so much of a judgment of divorce of the Supreme Court, Suffolk County, dated March 16, 1977, as awarded child support and counsel fees. Judgment modified, on the law, on the court’s own motion, by deleting so much thereof as fixed the amount of arrears at $21,325, and awarded plaintiff judgment in that amount, with interest thereon. As so modified, judgment affirmed, insofar as appealed from, without costs or disbursements, and action re*980xnanded to Trial Term for a hearing and a new determination as to arrears. Special Term did not abuse its discretion in making the awards of child support and counsel fees. However, after searching the record, we are of the opinion that Special Term did abuse its discretion in awarding the plaintiff a judgment for arrears in the amount of $21,325. The plaintiff wife obtained the defendant’s interest in the marital home with a bid of $300 at a public sale upon execution of a judgment for arrears. The equity in the property, owned by the parties as tenants by the entirety, appears to have been in excess of $35,000 at the time of the sale. Thus the plaintiff obtained the entire equity in the house for $300. The defendant’s efforts to obtain judicial relief from that sale have been ineffective (see Philipps v Philipps, 61 AD2d 979). On these facts, it is unjust to award plaintiff the full arrears due under the 1971 judgment of separation. At the hearing to be held on the remand, Special Term should consider the value to the wife of the husband’s interest in the marital home at the time of the sale. In determining such value, the court should, of course, consider the contributions both parties made toward the purchase and maintenance of the house up to the time of the sale. We make no determination as to what extent arrears should be modified, if at all, but only direct Special Term to consider these factors when exercising its discretion in considering whether to modify the arrears (see Domestic Relations Law, § 244). Shapiro, J. P., Cohalan, Hargett and Hawkins, JJ., concur.